DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the. Claims 1-20 are pending.
In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages lacks antecedent basis:
Claims 1, 8 and 15: “the devices included in the sub-organization”. 

The following claim languages are not clear and indefinite:
As per claims 1, 8 and 15 it is not clear if the “plurality of computing devices” are in the “root organization” and not in the “sub-organization”; or they can be in both, or the “root organization” doesn’t contain the “plurality of computing devices”, rather it just creates updates for them.  Similarly, it is not clear where the “computing device” reside. 
It is not clear if the “administrator of a sub-organization” can be an administrator of the “root organization” or not.  As a result, it is not clear to who is making the “request”.
It is not clear who determines the “schedule” (e.g. the “root organization”; or the “sub-organization”).  
It is not clear if the “sub-organization” is a subset of the “root organization” or it is a completely separate organization that is managed by the “root organization”.
It is not clear if “the devices included in the sub-organization” is part of the “plurality of devices” or not.

The other dependent claims do not cure all of the above mentioned first 112(b) issue of their respective parent claims.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for their respective parent claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 103 over Dare et al (U.S. Pat. 8615581) in view of Klittle et al (WO 2021/104633).

As per claim 1 Dare teaches the invention substantially as claimed including a  system for separating creation and execution of update campaigns, the system comprising: at least one computing device (Figs. 87, 102, 103); and at least one application executable on the at least one computing device (col 120, Figs. 87, 102, 103 administrator portal or client portal application), wherein, when executed, the at least one application causes the at least one computing device to at least: create an update campaign to update a plurality of devices in a root organization (col 116 lines 37-63, Figs. 104, 112; col 119 lines 40-67, col 120 lines 6-49 a management entity, which can be an organization, of an administrator portal or client portal, manages application and firmware updates to other organizations or clients or groups within the organization (and their associated portable computing devices)  that it manages; the administrator portal or client portal can create a listing of app and/or firmware that are to be updated/installed on portable computing devices that the management entity manages); receive a request to review an update campaign status for the update campaign from an administrator of a sub-organization of the root organization; display a read-only view of an update campaign configuration of the update campaign (Figs. 104, 105, 112, col 120 lines 50-67, col 121 lines 15-25, 53-65; col 105 lines 32-67 upon selecting an app by an administrator of the management entity, corresponding to either the administrator or client portal, who is responsible for one or more other organizations or clients or groups, unalterable app details UI is presented to the administrator to review the app before publishing it;  col 125 line 55 – col 126 line 2, col 126 lines 25-38 upon receiving selection of firmware tab from the administrator an unalterable listing of firmware is presented to the administrator to review them before publishing them via a update button); initiate an execution of the update campaign for the devices in the sub-organization according to timing of the sub-organization (col 139 updates are published, to different portable computing devices, by clients, sub-clients – corresponding to different organizations or different groups in an organization – when they decided that it is okay to publish them)
	Dare does not explicitly teach receive an execution schedule for executing the update campaign by the devices included in the sub-organization; and that the initiation of execution of update campaign according to timing of the sub-organization is done during a timeframe defined by the execution schedule.
	
	However Klitte explicitly teach that receive an execution schedule for executing the update campaign by the devices included in the sub-organization; and that the initiation of execution of update campaign according to timing of the sub-organization is done during a timeframe defined by the execution schedule (pg. 19 lines 5-9; pg. 13 lines 15-25; pg. 11 lines 24-30, pg. 17 lines 14-16 network nodes, under direction of a network operator, update schedules for firmware updates of the group of IoT devices that they handle; the schedules determines when the IoT devices will receive their updates).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Dare and Klitte since both are directed towards management of large amount of distributed computing devices.  One with ordinary skill in the art would be motivated to incorporate the teachings of Klitte into that of Dare because Klitte provides a more efficient way to management of large amount of distributed computing devices (pg. 1 background, pgs. 9 and 10).

As per claim 2 Dare and Klitte teaches wherein the update campaign comprises a software package and a distribution list defining the devices in the root organization that are subject to the update campaign (Dare Figs. 104, 112; Klitte pg. 20 line 20 – pg. 13 line 3).  

As per claim 3 Klitte teaches wherein the devices in the distribution list belong to a plurality of different sub-organizations in the root organization (Figs. 2-4, pg. 12 line 19-pg. 13 line 8; pg. 18 line 16-pg. 19 line 2 list of IoT devices to be updated spans different geographical groupings), and execution of the update campaign for the devices being based on a respective execution schedule for the different sub-organizations in the root organization (pg. 19 lines 5-9; pg. 13 lines 15-25; pg. 11 lines 24-30  network nodes, under direction of a network operator, update schedules for firmware updates of the group of IoT devices that they handle; the schedules determines when the IoT devices will receive their updates).  

As per claim 4 Dare and Klitte teaches wherein: when executed, the at least one application further causes the at least one computing device to at least receive user inputs defining at least one parameters of the update campaign, the at least one parameter including at least one of: a distribution list criteria for defining the distribution list or a selection of the software package; and the user inputs are associated with a root administrator for the root organization (Klitte pg. 10 lines 26 – pg. 11 line 23, pg. 18 lines 22-28; Dare Figs. 104, 112, col 120 lines 18-32; col 125 line 56- col 126 line 2).  

As per claim 5 Dare and Klittle teach wherein the distribution list and the software package of the update campaign are modifiable by a root administrator of the root organization (Dare Fig. 97, col 105 lines 9-44 app developer portal is at a root level of a root level administrator portal, it can modify app or firmware to be updated; Klitte pg. 10 lines 26 – pg. 11 line 23, pg. 18 lines 22-28; Dare Figs. 104, 112, col 120 lines 18-32; col 125 line 56- col 126 line 2).
  
As per claim 6 Dare as modified by Klitte teaches wherein the sub-organization is a first sub-organization of the root organization, the execution schedule comprises a first execution schedule, and when executed, the at least one application further causes the at least one computing device to at least receive a second execution schedule for executing the update campaign by the devices included in a second sub-organization, the second execution schedule being different from the execution schedule of the first sub-organization (Dare col 105 lines 58-67, col 119 lines 44-67; Klitte pg. 19 lines 5-9; pg. 13 lines 15-25; pg. 11 lines 24-30, pg. 17 lines 14-16, pg. 18 lines 22-28).  

As per claim 7 Dare and Klitte teach wherein, when executed, the at least one application further causes the at least one computing device to at least: enable an execution setting of the update campaign for the devices included in the sub-organization; and initiating the execution of the update campaign comprises writing the update campaign to a command queue associated with the devices included in the sub- organization (Dare col 139 clients or sub-clients enables execution of updates when they decide to publish the updates; Fig. 86 item 9050, col 96 line 65 – col 97 line 3 a portable computing device is essentially a computer, therefore, it obvious would have command queues; Klitte pg. 13 line 26- pg. 14 line 12, pg. 19 lines 5-13 IoT devices are instructed by network nodes when to perform updates and how long to stay awake for updates; IoT devices obviously would have queues to store commands and data related to updates).

As per claims 8-14 they are method versions of system claims 1-7.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-7, respectively.

As per claims 15-20 they are product versions of system claims 1-5 and 7.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-5 and 7, respectively.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198